NORTHCUTT, Judge.
In these consolidated appeals, Karl Browning and Jeffrey Bullard challenge a final judgment in favor of Mr. and Mrs. Scott for damages arising from an accident and an order awarding attorney’s fees to Mr. Scott based on a proposal for settlement. We affirm the damages judgment without discussion, but we reverse the attorney’s fee award.
Section 768.79(3), Florida Statutes (2000), and Florida Rule of Civil Procedure 1.442(d) state that an offer of judgment or a proposal for settlement shall be served on the opposing party but shall not be filed unless accepted or unless filing is necessary to enforce the statute or the rule. As Mr. Scott admitted below and on appeal, his proposal for settlement was filed prematurely, in violation of the express requirements of the statute and rule. This court has previously held that a prematurely filed settlement proposal is void. Bottcher v. Walsh, 834 So.2d 183 (Fla. 2d DCA 2002). Therefore, we reverse the award of attorney’s fees.
Case number 2D03-4583 is affirmed. Case number 2D03-5695 is reversed.
CANADY and WALLACE, JJ., Concur.